Citation Nr: 1423851	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  09-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a rating higher than 10 percent for sensory deficit, external cutaneous nerve, right thigh.

3.  Entitlement to increased ratings for low back disability, currently assigned "staged" ratings of 20 percent prior to April 24, 2012, and 40 percent from that date.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 2004.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In February 2013, a Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the claims file.  In May 2013, the Board remanded the matters for further development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Sleep apnea was not manifested during the Veteran's active duty service, nor is a sleep apnea disability otherwise causally related to service.

2.  The Veteran's sensory deficit of the right thigh does not result in impairment more nearly approximating moderate incomplete paralysis of the external popliteal (common peroneal) nerve.

3.  Prior to April 24, 2012, the Veteran's service-connected low back disability was not shown to be manifested by limitation of forward flexion to 30 degrees or less, any findings of ankylosis, or evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

4.  From April 24, 2012 to the present, the Veteran's service-connected low back disability is not shown to be manifested by unfavorable ankylosis of the entire thoracolumbar spine, or evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or caused by the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for a rating higher than 10 percent for sensory deficit of the external cutaneous nerve of the right thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.124a, Diagnostic Codes 8521, 8529 (2013).

3.  Prior to April 24, 2012, the criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected low back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5243.

4.  From April 24, 2012, the criteria for entitlement to a disability evaluation in excess of 40 percent for the Veteran's service-connected low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By September 2007, December 2007, and September 2008 letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These letters also informed the Veteran of disability rating and effective date criteria.  

As the rating decision on appeal granted service connection for sensory deficit of the external cutaneous nerve of the right thigh and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess, supra, aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2009 statement of the case (SOC) provided notice on the "downstream" issue of entitlement to an increased rating; while a September 2013 supplemental SOC (SSOC) readjudicated the matter after the appellant and his representative responded and further development was completed.  38 U.S.C.A. § 7105.  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Board notes that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that the Secretary notify the claimant that, to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant.  As with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation, e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs), VA and private treatment records are associated with the claims file and the Veteran has not identified any pertinent evidence that remains outstanding.  

The RO arranged for VA examinations in January 2008, April 2012, and July 2013 (with an August 2013 addendum opinion).  The examinations were adequate as the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

B.  Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Service connection for sleep apnea

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran contends that he complained of the symptoms of sleep apnea during service, to include snoring, sleeplessness, and being tired.  In his April 2007 claim, he stated that a sleep study was recommended in service, yet he was unable to undergo the study before getting out of service due to his duties.

The Veteran's STRs reflect complaints of sleep problems.  On May 2004 service retirement examination, the Veteran complained of an unexplained sleep pattern, difficulty going to sleep, and suffering from a persistent cough during the night.  

In October 2006, the Veteran sought treatment for complaints of snoring for 15 years, getting an average of 4 to 5 hours of sleep per night, waking up tired, waking up 3 to 4 times throughout the night, and feeling restless at night.  The initial impression was probable sleep apnea due to snoring, with heart palpitations, daytime sleepiness, being overweight, and a large neck size.  Following two November 2006 polysomnograms, the diagnoses included moderate obstructive sleep apnea, snoring and hypoxemia, mild periodic limb movement disorder, and improvement with CPAP.

At the February 2013 Board hearing, the Veteran testified that he began experiencing sleep disturbances about halfway through his service, when he was on recruiting duty.  He testified that he had problems with falling asleep and being excessively tired, and he was told he snored excessively and woke up his spouse.  He testified that he was diagnosed with sleep apnea about one year or a year and a half after retiring from service; he testified that at that time, he was told the sleep apnea problems began during his time in service.

In May 2013, the Board remanded this matter to afford the Veteran a VA examination and nexus opinion.

On July 2013 VA examination, the Veteran's diagnosis was obstructive sleep apnea, diagnosed in November 2006.  The Veteran reported that he started to have symptoms of snoring, waking up gasping for air, and difficulty falling asleep in either 2001 or 2002.  He was later diagnosed with sleep apnea and has since been using a CPAP machine.  The examiner noted that the Veteran's treatment records show that he was seen in 2006 for a sleep study, which confirmed at that time that he has sleep apnea.  The examiner further noted the records show that he stated he had been snoring for 15 years prior to that time but there are no records reflecting that this was caused by sleep apnea.  The examiner opined that the Veteran's sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by service. 

In an August 2013 VA records review and opinion, the consulting provider noted that the Veteran complained of chronic cough with wheezing usually triggered by upper respiratory infections and occasionally with aerobic exercise in 2004 at the time of his retirement.  He noted that the cough worsened with lying down at night and occurred about once per month.  He underwent an evaluation without allergy testing but was found to have allergic rhinitis which was then treated with Allegra.  The consulting provider opined that this seems entirely reasonable, as the Veteran also has other symptoms of allergies including eczema.  He was also a known smoker, which can cause coughing.  The consulting provider noted that the Veteran complained of trouble falling asleep and short sleep cycles in context of marital and personal problems, which was diagnosed as insomnia.  The provider noted that the Veteran's weight at the time of his discharge from active duty was 215 pounds; by 2006, his weight had increased to 240 pounds.  He weighed 262 pounds in 2007, 265 pounds in 2010, and 271 pounds in 2011 with a body-mass index of 37.88.  The provider noted that the November 2006 polysomnogram showed a weight of 265 pounds with only mild REM-related obstructive sleep apnea, which occurred after gaining 50 pounds from his discharge weight.   The consulting provider noted that the chief risk factor for obstructive sleep apnea is weight gain; additionally, people with untreated allergic rhinitis do cough more at night when lying down due to post-nasal drip, and a chief allergen that worsens allergic rhinitis at night is the pillow as dust mites and other debris are trapped in the fibers.  The consulting provider opined that the wheezing noted by the Veteran is not associated with sleep apnea.  The provider opined based on this rationale that it appears less likely than not that the Veteran's current obstructive sleep apnea began while on active duty.

Additional treatment records through 2013 further document the Veteran's complaints symptoms of sleep apnea without otherwise presenting any pertinent etiological information or further detail concerning pertinent history. 

The Board finds that the contemporaneous STRs presenting competent medical findings and the Veteran's own symptom reports are highly probative evidence concerning that period.  The Board finds that these records reflect that the Veteran was not diagnosed with sleep apnea in service, and that sleep apnea was not noted on his service retirement examination.

There is no contemporaneous evidence of symptoms or treatment concerning any sleep apnea disability for approximately 2.5 years following service (from retirement in May 2004, to the first treatment record for sleep apnea in October 2006).  

The July and August 2013 VA examiners clearly concluded that the Veteran's current sleep apnea disability is not caused by or a result of his military service.  The Board finds that these examination and addendum opinion reports are highly probative in this case.  The reports (which are found to be adequate) contain competent medical opinions addressing the pertinent etiological questions with clear conclusions and analytical rationales; they are informed by review of the claims file, interview of the Veteran, and physical examination of the Veteran. 

The Board has reviewed the entirety of the evidence of record but finds that there is no persuasive evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the matter of sleep apnea.  The Board acknowledges that the claims file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the conclusions or cited rationales of the evidence found to be most probative in the discussion above.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Here, the Veteran did not have documented reported symptoms of sleep apnea at the time of his retirement from service.  It is also significant that there is no persuasive evidence of the claimed sleep apnea disability for several years following service.  The Veteran has been afforded a VA examination and records review/addendum opinion in connection with his claim; the examiners provided negative nexus opinions.  The July 2013 VA examiner and August 2013 VA consulting provider provided persuasive rationale discussed above that addressed the Veteran's in-service medical history, his post-service medical history, and the significance of his specific sleep apnea symptom history and clinical findings.  

It is highly significant that July 2013 examiner was fully aware of the history of snoring reported by the Veteran.  Nevertheless, the examiner was of the opinion that the snoring was not indicative of sleep apnea based on the medical evidence in this case.  In other words, the examiner with knowledge of the Veteran's assertions of snoring for many years (which the Board accepts as credible) was of the opinion that this was not evidence of sleep apnea during service.  The Board is not competent to offer a medical opinion regarding sleep apnea, and the Veteran has not submitted any medical opinion favorable to his claim or identified any medical provider who told him that the sleep apnea was related to service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Given the facts that (1) the STRs do not diagnose any chronic claimed disability, (2) the first evidence of any chronic claimed sleep apnea disability is not shown until at least 2 years after service, and (3) the medical evidence of record fails to relate any currently existing claimed sleep apnea disability to active service, the Board finds that the Veteran's statements are afforded low probative value as to the onset and etiology of his current chronic sleep apnea disability. 

In sum, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim.  As such, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea is denied.  See 38 U.S.C.A § 5107.

Increased rating for sensory deficit of the right lower extremity

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis herein is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

In the March 2008 rating decision on appeal, the Veteran was awarded service connection for external cutaneous nerve, right lower extremity and assigned a 10 percent rating.  The disability was rated by analogy to Diagnostic Codes 8529 (for the external cutaneous nerve of the thigh) and 8521 (for the external popliteal nerve, or common peroneal nerve).  The Veteran contends that he merits a higher rating for this disability.

Diagnostic Code 8529 provides for a maximum 10 percent rating for severe to complete paralysis of the external cutaneous nerve of the thigh.  Diagnostic Code 8521 provides for a 10 percent rating for mild incomplete paralysis of the external popliteal nerve; a 20 percent rating for moderate incomplete paralysis of the nerve; a 30 percent rating for severe incomplete paralysis of the nerve; and a 40 percent rating for complete paralysis of the nerve with foot drop and slight drop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of the proximal phalanges of the toes lost, abduction of the foot lost, adduction weakened, and anesthesia covering the entire dorsum of the foot and toes.

On October 2007 private treatment, the neurologic and musculoskeletal findings were normal.

On January 2008 VA examination, the Veteran reported that he had experienced chronic low back pain with radiation to his hips since service.  He reported that he experienced paresthesias in the right leg with gradually progressing severity.  On physical examination, signs of intervertebral disc syndrome included L1 sensory deficit of the right upper anterior thigh, and L2 sensory deficit of the right anterior mid-thigh.  The most likely peripheral nerve involved was the external cutaneous nerve of the thigh.  The examiner diagnosed degenerative arthritis and disc disease with intervertebral disc syndrome (IVDS) and involvement of the right external cutaneous nerve of the thigh, with subjective paresthesias in the right leg, and objective diminished painprick sensation in the right thigh.

Based on these findings, the March 2008 rating decision on appeal granted service connection for a sensory deficit of the external cutaneous nerve of the right lower extremity, at a 10 percent rating.

On April 2009 private treatment, the Veteran reported that he was starting to have numbness, weakness, and tingling in the right leg.  He reported no changes in his bowel or bladder habits.  On physical examination, tenderness was noted at the L4-5 lumbar spine and the paravertebral muscles.  Straight leg raising was positive on the right.  

On April 2009 orthopedic consult, the Veteran reported that he had recently developed pain located in his low back which radiated down the right leg into the foot.  He reported intermittent numbness.  On physical examination, Gillet test was positive as was straight leg raising.  X-rays of the lumbar spine revealed diffuse severe degenerative disc disease which was most severe at L4-L5, and a Grade I - II spondylolisthesis at L4-L5.  The impressions included SI joint dysfunction and nerve root impingement with right sided sciatica.  He was prescribed prednisone.

On May 2009 treatment, the Veteran's right sided sciatica had almost completely resolved.  On physical examination, he has normal strength and normal neurovascular examination to the lower extremities.  The impressions included degenerative disc disease, L4-L5 with radiculopathy, improved; and SI joint dysfunction.

June through December 2010 treatment records reflect that the Veteran received ongoing physical therapy and cortisone injections for back pain treatment.  

On November 2011 private treatment, the Veteran reported progressive weakness in the right leg as well as numbness and tingling.  On physical examination, he had diffuse weakness throughout the entire right lower extremity, with diminished right Achilles reflexes and significant tension signs on the right.  Waddell's signs were 0/5.  Muscle tone was normal and sensation was intact to light touch.  

On April 2012 VA examination, muscle strength testing was normal for left hip flexion and active movement against some resistance for right hip flexion.  On sensory testing, there was decreased sensation to light touch of the right upper anterior thigh (L2), the right thigh/knee (L3/4), the right lower leg/ankle (L4/L5/S1), and the right foot/toes (L5).  

On June 2012 private treatment, the Veteran reported right hip and leg pain.  His neurovascular status was grossly normal on cursory examination.  Dr. Agnew recommended a leg-lengthening heel lift on the right after measuring about a 2 centimeter bone to bone discrepancy between the right and left legs.  On August 2012 treatment, the Veteran reported some exacerbation of pain in the area of both hips which he attributed more to physical activity than any negative side effects from the use of orthotics.

At the February 2013 Board hearing, the Veteran testified that this disability had worsened since the most recent VA examination in 2012.  He testified that the leg will sometimes go completely numb to the point that he cannot feel it, or the ankle will swell, or he can feel tingling going down the leg with any prolonged standing or sitting.  He testified that while driving, he must keep moving the leg back and forth to keep the circulation going or it will go numb.  He testified that he seeks treatment for this disability two to three times per month.

In May 2013, the Board remanded this matter to afford the Veteran a new VA examination to determine the current severity of this disability.

On July 2013 VA spine examination, the Veteran's diagnoses included bilateral L4 pars defects with degenerative anterolisthesis of L4 and L5.  He reported continuous pain, numbness, and tingling radiating down his right leg, with the radiation ranging up to moderate in severity.  On physical examination, there was localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine.  Muscle strength testing was normal for all joints.  There was no muscle atrophy.  Sensory exam testing was normal.  Straight leg raising was positive on the right and negative on the left.  The Veteran reported radicular pain and symptoms to the right lower extremity including moderate constant pain, moderate paresthesias and/or dyesthesias, and moderate numbness.  The examiner found moderate radiculopathy to the right side; the left side was not affected.  The Veteran had no other neurologic abnormalities or findings related to his low back disability.  X-rays of the lumbar spine showed bilateral L4 pars defects with degenerative anterolisthesis of L4 on L5 and severe L4-L5 degenerative disc disease.  

On July 2013 VA peripheral nerves examination, the Veteran's diagnosis was lumbar radiculopathy.  He had no trophic changes attributable to peripheral neuropathy.  His gait was normal.  The examiner opined that no lower extremity nerves were affected with incomplete or complete paralysis, to include the sciatic nerve, external popliteal nerve, musculocutaneous nerve, anterior tibial nerve, internal popliteal nerve, posterior tibial nerve, anterior crural nerve, internal saphenous nerve, obturator nerve, external cutaneous nerve of the thigh, and ilio-inguinal nerves bilaterally.  The examiner opined that the Veteran's peripheral nerve condition does not impact his ability to work.  

Additional treatment records show symptomatology largely similar to that reflected on the VA examinations cited above.

At no time during the appeal period is the Veteran's sensory deficit disability of the right lower extremity shown to have been manifested as moderate incomplete paralysis of the external popliteal (or common peroneal) nerve; indeed, the July 2013 VA examiner noted on physical examination that no lower extremity nerves were affected with incomplete or complete paralysis.  The July 2013 VA examiner also opined that the right lower extremity disability would not impact the Veteran's ability to work.  The criteria for a higher rating of 20 percent are neither met nor approximated.  Lay statements submitted by the Veteran in support of this claim support that this disability causes him numbness and tingling.  However, they do not support that a rating in excess of 10 percent is warranted, as disability consistent with moderate incomplete paralysis of the relevant nerve is not shown.  

The Board has considered whether this disability could warrant a rating higher than 10 percent under any other Diagnostic Code.  As there is no evidence of involvement of any other lower extremity nerves, the pertinent Diagnostic Codes for those nerves would not apply to this claim.  

The Board notes that 10 percent is the maximum rating under Diagnostic Code 8529, which is directly applicable to the external cutaneous nerve of the thigh.  Accordingly, rating the disability under this other Diagnostic Code would not benefit the Veteran.

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Finally, as the record shows that the Veteran is still employed (see July 2013 VA examination), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).




Increased rating for low back disability

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 through 5243, unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

2) 40 percent - Forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

3) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

4) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Code 5003); and 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Diagnostic Code 5003, for degenerative arthritis, provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Code 5003.

The Veteran's claim for an increased rating was received in September 2007.

On October 2007 private treatment, the neurologic and musculoskeletal findings were normal.

On January 2008 VA examination, the Veteran reported that he experienced chronic low back pain with radiation to the hips and right leg; the pain was constant but varied in intensity and was characterized as aching, sharp, and cramping with paresthesias.  He reported stiffness and pain when first arising from bed in the morning and after prolonged sitting, and weakness when standing or lifting.  The pain was aggravated by prolonged weight bearing, bending, and lifting.  His current treatment included over-the-counter analgesics which partially relieved the pain without side effects.  He reported that his condition had not resulted in any incapacitation.  The examiner noted that a May 2007 MRI demonstrated malalignment of the lumbar vertebrae and disc degeneration.  

On physical examination, the Veteran's posture and gait were within normal limits and he did not require any assistive device for ambulation.  The examination revealed no evidence of radiating pain on movement.  Muscle spasm was present and described as of the lumbar paraspinous muscles.  There was tenderness noted over the spinous processes of the lumbar vertebrae.  There was positive straight leg raising on the right and negative straight leg raising on the left.  There was no ankylosis of the lumbar spine.  On range of motion testing, forward flexion was to 60 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees bilaterally, and lateral rotation was to 30 degrees bilaterally.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The inspection of the spine revealed normal head position with symmetry in appearance, and there was symmetry of spinal motion with normal curvatures of the spine.  Signs of intervertebral disc syndrome included L1 sensory deficit of the right upper anterior thigh, and L2 sensory deficit of the right anterior mid-thigh.  The most likely peripheral nerve involved was the external cutaneous nerve of the thigh.  The Veteran's intervertebral disc syndrome did not cause any bowel dysfunction, bladder dysfunction, or erectile dysfunction.  The examiner diagnosed degenerative arthritis and disc disease with intervertebral disc syndrome (IVDS) and involvement of the right external cutaneous nerve of the thigh, with subjectively chronic low back pain with radiation to and paresthesias in the right leg, and objectively muscle spasm, tenderness, positive straight leg raising, limited range of painful motion, diminished painprick sensation in the right thigh, and abnormal MRI results in May 2007.

The March 2008 rating decision on appeal recharacterized the low back disability as degenerative arthritis and disk disease with intervertebral disk syndrome, under Code 5242-5237, and continued a 20 percent rating.

On April 2009 private treatment, the Veteran reported that his back pain had increased to being almost intolerable.  He reported that he was starting to have numbness, weakness, and tingling in the right leg.  He reported no changes in his bowel or bladder habits.  On physical examination, tenderness was noted at the L4-5 lumbar spine and the paravertebral muscles.  Straight leg raising was positive on the right.  The treating physician noted that X-ray results showed anterior subluxation of L4 on as well as on L5 posteriorly, which was not new and was believed to be a chronic problem that was causing back pain.  

On April 2009 orthopedic consult, the Veteran reported that he had recently developed pain located in his low back which radiated down the right leg into the foot.  He reported intermittent numbness and denied weakness in the lower extremities or any loss of bowel or bladder function.  It was noted that a 2006 MRI showed degenerative disc disease at L4-L5 with a small central herniation and no foraminal impingement, and a grade I spondylolisthesis noted at L4.  On physical examination, there was mild stiffness to forward flexion, and mild tenderness in the paralumbar musculature.  Gillet test was positive as was straight leg raising.  X-rays of the lumbar spine revealed diffuse severe degenerative disc disease which was most severe at L4-L5, and a Grade I - II spondylolisthesis at L4-L5.  The impressions included SI joint dysfunction and nerve root impingement with right sided sciatica.  He was prescribed prednisone.

On May 2009 treatment, the Veteran had a significant improvement in his back pain, and his right sided sciatica had almost completely resolved.  On physical examination, straight leg raising was negative, and he had no tenderness to palpation over the lumbar spine.  He has normal strength and normal neurovascular examination to the lower extremities.  The impressions included degenerative disc disease, L4-L5 with radiculopathy, improved; and SI joint dysfunction.

On May 2010 treatment, the Veteran reported chronic low back pain with subluxation of L4 on L5.  He had been referred for physical therapy in the past, which only worked while actually undergoing the therapy; the pain immediately returned upon completion.  On physical examination, increased tone was noted in the lumbar musculature bilaterally.  Straight leg raising was negative.  He was prescribed Celebrex for back pain.  June through December 2010 treatment records reflect that the Veteran received ongoing physical therapy and cortisone injections for back pain treatment.  

July 2010 lumbar spine X-rays showed severe degenerative disc disease at L4/5 and grade I spondylolisthesis and spondylolysis.  July 2010 MRI results of the lumbar spine showed severe degenerative disc disease at L4/5 with moderate/severe bilateral foraminal stenosis at the same level.  

On November 2011 private treatment, the Veteran complained of chronic low back pain extending down his right leg to the level of the right ankle.  He reported progressive weakness in the right leg as well as numbness and tingling.  He reported constant very sharp pain that was improved with bedrest and sitting and worsened with standing, bending, walking and physical activity.  On physical examination, the Veteran had normal range of motion of the lumbar spine in all planes.  Tenderness was noted to palpation in the right sacroiliac joint which did not reproduce his back pain.  He had diffuse weakness throughout the entire right lower extremity, with diminished right Achilles reflexes and significant tension signs on the right.  Waddell's signs were 0/5.  Muscle tone was normal and sensation was intact to light touch.  X-rays showed complete loss of disc space at L4-5 with a Grade 1 spondylolisthesis and visible pars defects.  MRI results showed a complete loss of disc space at L4-5 with spondylolisthesis and several bilateral foraminal stenosis with nerve root impingement; he had a small right foraminal disc herniation at L5-S1.  

On April 24, 2012 VA examination, the Veteran's diagnosis was lumbar spine degenerative arthritis and disk disease with IVDS.  He did not report any flare-ups impacting the function of his thoracolumbar spine.  On physical examination, forward flexion was to 45 degrees with painful motion beginning at 45 degrees.  Extension was to 0 degrees with painful motion beginning at 0 degrees.  Lateral flexion was to 20 degrees with painful motion beginning at 20 degrees, bilaterally.  Lateral rotation was to 30 degrees or greater with no objective evidence of painful motion, bilaterally.  On repetitive-use testing, forward flexion was to 30 degrees, extension was to 0 degrees, lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 30 degrees or greater bilaterally.  The Veteran had functional loss following repetitive-use testing including less movement than normal, weakened movement, pain on movement, and disturbance of locomotion.  The Veteran had localized tenderness or pain to palpation of the thoracolumbar spine, further described as hypertonicity on returning to the upright position from flexion.  There was no guarding or muscle spasm of the spine.  Straight leg raising was negative bilaterally.  There was no evidence of radicular pain or other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities related to a thoracolumbar spine condition such as bowel or bladder problems.  The Veteran denied any incapacitating episodes due to IVDS over the previous 12 months.  He used no assistive devices as a normal mode of locomotion.  The examiner opined that the Veteran's back condition did not impact on his ability to work.  

Based on these findings, a July 2012 rating decision granted a 40 percent rating for the low back disability from April 24, 2012 (the date of the VA examination showing that the criteria for a higher rating were met)

At the February 2013 Board hearing, the Veteran testified that he had experienced an increase in the symptoms of his back disability since the most recent examination in April 2012.  He testified that it has gotten gradually worse every day and affects his overall health because it keeps him up at night.  He had tried using lumbar pads, aquatic therapy, a TENS unit, and a back brace, and he sought treatment for his back three to four times per month.  He testified that the last physician he saw recommended back surgery at the Veteran's discretion, based on viewing MRI results.  He testified that he had not been hospitalized or placed on physician prescribed bed rest for his back disability.

In May 2013, the Board remanded this matter to afford the Veteran a new VA examination to determine the current severity of this disability.

On July 2013 VA examination, the Veteran's diagnoses included severe lumbar degenerative disc disease, and bilateral L4 pars defects with degenerative anterolisthesis of L4 and L5.  He stated that he had not had any surgeries or hospitalizations related to these conditions but his back continued to bother him.  He reported continuous pain with increasing intensity, sometimes to a severe level; he rated his pain as 6/10 in severity with flare-ups to 10/10, with loss of motion up to 30 percent during flare-ups.  He reported continuous pain, numbness, and tingling radiating down his right leg, with the radiation ranging up to moderate.

On physical examination, forward flexion was to 65 degrees with objective evidence of painful motion beginning at 65 degrees.  Extension was to 15 degrees with painful motion beginning at 15 degrees.  Right lateral flexion was to 20 degrees with painful motion beginning at 20 degrees.  Left lateral flexion was to 30 degrees or greater with no objective evidence of painful motion.  Right lateral rotation was to 25 degrees with pain beginning at 25 degrees.  Left lateral rotation was to 30 degrees or greater with no objective evidence of painful motion.  On repetitive use testing, forward flexion was to 65 degrees, extension was to 15 degrees, right lateral flexion was to 20 degrees, left lateral flexion was to 30 degrees or greater, right lateral rotation was to 25 degrees, and left lateral rotation was to 30 degrees or greater.  The examiner noted no additional limitation in range of motion or other functional impairment following repetitive use testing.  There was localized tenderness or pain to palpation for the joints and/or soft tissue of the thoracolumbar spine but no guarding or muscle spasm.  Muscle strength testing was normal for all joints.  There was no muscle atrophy.  Sensory exam testing was normal.  Straight leg raising was positive on the right and negative on the left.  The Veteran reported radicular pain and symptoms to the right lower extremity including moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  The examiner found moderate radiculopathy to the right side; the left side was not affected.  The Veteran had no other neurologic abnormalities or findings related to his low back disability.  He reported no incapacitating episodes over the past 12 months due to IVDS.  He reported occasional use of a brace that sends electrical pulses to his back when he lefts, bends, and sleeps, or any other activities that would cause pressure to his back; he also wore lifts in his shoes.  X-rays of the lumbar spine showed bilateral L4 pars defects with degenerative anterolisthesis of L4 on L5 and severe L4-L5 degenerative disc disease.  The examiner opined that the Veteran's back disability does not impact on his ability to work, noting that the Veteran stated he currently does office work for a contractor.

During the period prior to April 24, 2012, the evidence supports a finding that the disability warranted a 20 percent rating, but no higher.  Examination in January 2008 showed flexion limited to 60 degrees (two-thirds of normal) which would translate to moderate limitation of motion to warrant a 20 percent rating.  Although X-rays and MRI findings during this time period showed degenerative changes, there was normal lumbar curvature and normal gait.  The Board notes that the Veteran used no assistive devices to aid with ambulation.  Overall, the Board does not find that the criteria for a rating of 40 percent were met during the period prior to April 24, 2012.  Likewise, the Board finds no persuasive evidence during this period of incapacitating episodes due to intervertebral disc syndrome requiring physician-prescribed bed rest. 

For the period from April 24, 2012 to the present, the evidence supports a finding that the disability warrants a 40 percent rating, but no higher.  Examination in April 2012 showed flexion limited to 30 on repetitive use testing, based on which the 40 percent rating was assigned.  Examination in July 2013 showed flexion limited to 65 degrees, including on repetitive use testing.  There is no evidence of ankylosis of the spine to warrant a higher rating under the general rating formula, nor is there evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months to warrant a rating in excess of 40 percent.  

The Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Finally, as the record shows that the Veteran is still employed (see July 2013 VA examination), the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection is not warranted for sleep apnea.

Entitlement to a rating in excess of 10 percent for sensory deficit of the external cutaneous nerve of the right lower extremity is not warranted.

Entitlement to a rating in excess of 20 percent for low back disability prior to April 24, 2012, is not warranted.  Entitlement to a rating in excess of 40 percent for low back disability from April 24, 2012, is not warranted.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


